FAIRFAX News Release TSX Stock Symbol:FFH and FFH.U TORONTO, September 2, 2015 FAIRFAX ANNOUNCES QUARTERLY DIVIDEND ON SERIES C, SERIES D, SERIES E, SERIES F, SERIES G, SERIES I, SERIES K AND SERIES M PREFERRED SHARES AND QUARTERLY DIVIDEND RATE FOR SERIES D AND F SHARES Fairfax Financial Holdings Limited (“Fairfax”) (TSX: FFH and FFH.U) announces that it has declared a quarterly dividend of C$0.286125 per share on its Series C Preferred Shares, C$0.24040 per share on its Series D Preferred Shares, C$0.18188 per share on its Series E Preferred Shares, C$0.17801 per share on its Series F Preferred Shares, C$0.3125 per share on its Series G Preferred Shares, C$0.3125 per share on its Series I Preferred Shares, C$0.3125 per share on its Series K Preferred Shares and C$0.296875 per share on its Series M Preferred Shares.The dividends on each of the Series C Preferred Shares, Series E Preferred Shares, Series G Preferred Shares, Series I Preferred Shares, Series K Preferred Shares and Series M Preferred Shares are payable on September 30, 2015 to shareholders of record on September 16, 2015. The dividends on the Series D Preferred Shares and Series F Preferred Shares are payable on September 29, 2015 to shareholders of record on September 16, 2015. Applicable Canadian withholding tax will be applied to dividends payable to non-residents of Canada. Fairfax has also determined that the quarterly dividend rate in respect of the September 30 to December 30, 2015 dividend period for the Series D Preferred Shares, calculated in accordance with the Series D share conditions, will be0.888743% (3.526% on an annualized basis) and the dividend for such dividend period, if and when declared, will be C$0.22219 per share. The quarterly dividend rate in respect of the September 30 to December 30, 2015 dividend period for the Series F Preferred Shares, calculated in accordance with the Series F share conditions, will be 0.639208% (2.536% on an annualized basis) and the dividend for such dividend period, if and when declared, will be C$0.15980 per share). Fairfax is a holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact: John Varnell, Vice President, Corporate Development, at (416) 367-4941
